Robinson, J.
(dissenting). This action presents a peculiar phenomena. It was commenced in August, 1918, and in less than a month it found its way to this court. The plaintiff is a shrewd lawyer, — a man of means and influence; he has been a district and a supreme court judge. The defendant is a man unlearned and poor, and, strange as it may seem, his poverty is made the corner stone and the basis of this action. Though this is not a replevin suit or an ejectment suit, it is brought to settle a dispute concerning the possession of real and personal property.
The plaintiff avers that he owns certain land and the crop thereon, and that defendant claims to ówn a half interest in the crop and intends to harvest and thresh the same; that he is insolvent and the head of a family. Wherefore the plaintiff has no adequate remedy at law, and be demands that defendant be enjoined from withholding the possession of the property and from harvesting and threshing it. The defendant appeals from a judgment against him. By answer defendant claims title and possession under a contract with the plaintiff whereby he, the defendant, was to crop the land, to harvest the crop for a half interest in the same.
Defendant claims: (1) That plaintiff had an adequate remedy at law, and that a party may not use an injunctional suit to recover the possession of real or personal property, even though the defendant be poor; (2) that plaintiff did not prove his right to the possession of the property.
On the first point Justice Birdzell seems wholly to misapprehend the position of defendant’s counsel. It is that the complaint does not state a cause of action, — that a party may not use an injunctional suit to recover possession of land or chattels. Of course, no one is so daffy as to contend that he is entitled to a trial by jury in a proper injunc-tional suit, but this is not such a suit. By statute, an issue of fact in *106an action to recover money only, or specific real or personal property, must be tried by jury unless a jury is waived. § 7608.
The constitutional right of trial by jury would be of little avail if it might be evaded by an injunctional suit to recover or defend money or specific real or personal property. This court and many other courts have held that a party may not recover either real or personal property by an injunctional suit, and that is the law. Martinson v. Marzolf, 14 N. D. 301, 307, 103 N. W. 937; Warlier v. Williams, 53 Neb. 143, 73 N. W. 539; 28 Cyc. 228, and one hundred decisions there cited.
Point 2: But on the real merits of the case, what are the facts and probabilities and the weight of evidence? It is a fact that Lindberg has sown and harvested the crop, and he must have done it at a great expense. He was to receive in pay the reasonable value of his work and expense or a half interest in the crop. In regard to the compensation, the testimony of Goss and Lindberg is in direct conflict and the one does fairly cancel the other. Hence, the cause should be determined by the conceded facts and the probabilities. It is certain that in 1917, under a written contract with the plaintiff, the defendant broke the land, seeded it to flax, and in consideration of doing the work at a reduced price, it was agreed that, if Goss was satisfied with the breaking and seeding, Lindberg should have the first chance at the renting of the land for the cropping season of 1918 on the following terms:
Goss to furnish seed, Lindberg to double-disk the land in the fall if possible; Goss to furnish one-half twine and one-half thresh bill and to take one half of the crop, the other one half to go to Lindberg as his share of the 1918 crop; Lindberg to.deliver in the'elevator without charge Goss’s one half of the crop for 1918.
Now it is certain that in 1917 Lindberg did a. good job and did it with the inducement of a half interest in the 1918 crop. Relying on that option, Lindberg went upon the land in the spring of 1918, disked it and cropped it, Goss furnishing him the seed. And it is certain the cropping was done without any express agreement to do it for hire, and there is no claim that Goss ever paid or offered to pay for the disking and seeding, or that defendant ever asked for pay. Indeed, that point was raised by a judge of this court when Goss first applied for an order to show cause, and Goss then claimed that he had made two payments, —one $75 and one $70. But now it appears from the evidence that the *107$75 was on a debt of $118, and tbe $70 was on an order to Rogers Lumber Company. And when Goss settled for the work done in 1917, he deducted the amount of the order. (82). He deducted $132 of which $70 was for the order.
As Goss insists, the defendant was poor and in need of money. He was hard up and ‘Trusted.” (90). Yet, he never asked Goss to pay him for putting in the crop and Goss never offered to pay him. According to his own testimony, he allowed this poor defendant to act as his banker to finance his cropping, and he never disputed Lindberg’s right to the land under the lease until a good crop was fully assured and until he had gone and passed three hours in looking over the crop. Then, on July 22, 1918, he wrote Lindberg that he was amazed to learn that he, Lindberg, should claim an interest in the crop. And Lindberg expressed an equal amazement that Goss should question his interest.
Now the plaintiff is a shrewd lawyer and a man of affairs. He knew well how to make a definite contract; he knew that if he hired a poor man to do work by the acre, he should pay for the work as it was done. And it was not for him to put himself in a dubious position, and to await the maturing of the crop before electing to pay in cash or by a share of the crop. Hnder the facts presented, if the matured crop had been destroyed by hail and if Lindberg had then brought a suit to recover the reasonable value of the work and expenses, Goss might have successfully defended by showing the optional lease and the fact that Lindberg, though poor and needy, had never asked for pay while there was a prospect of a crop. Goss knew that when a person puts in a crop for money hire, he wants his pay when the work is done. He does not wait until after harvest and take a chance of getting his' pay at the end of a lawsuit. No one ever heard or knew of a poor man doing business like that.
Now this is really the main point in the case. It was for some reason ignored by Goss, though his attention was repeatedly directed to it by a judge of this court, and though it was insisted on by counsel for the defendant it was also ignored by the trial judge, and for that reason his decision is of no weight.
.By comparison the other points are all trivial. It is true that on April 20th, in passing Lindberg on the road, Goss spoke to him about letting one Archie crop 120 acres of the land. Lindberg had then *108disked 120 acres and he flared up and said to Goss, "To hell with yon and Archie.” The next day to mollify Lindberg, and to induce him to let Archie crop 120 acres, Goss wrote him quite a nice smooth letter. He says: "My principal reason is that I had to buy $400 worth of feed for Archie and so he is paid for it. Now I do not feel that I can afford to pay him in that way and you too. Or, in other words, to pay you for it and to loan him the money for the whole season hard as the times are too.” This pay talk was put in the middle of the letter, and there is no showing that Lindberg gave it any attention. And it was no way of saying that Lindberg should receive his pay in money, and not in a share of the crop. And when Archie offered to seed the 120 acres, Lindberg said to him: “Ton may put it in, but I will harvest the crop.”
Truly Goss testifies that he refused to let the place on shares to Lind-berg, saying that he had to have all the crop of 1918 to apply on his land contract. And so he put in evidence a contract to pay for the land by turning over a part of the crop. As the contract shows, he was to pay on the land $4,500 November 1, 1917, and $5,000 November 1, 1922, and the crop on the land was security for the same. Of course, that contract was not material, and the ex-judge should have known better than to put it in evidence. He knew from the experience in 1917 that a crop may prove a failure. He knew it cost money to pay help, to buy teams, feed, farm machinery, and to disk, seed, harrow land, and to harvest and thresh a crop. The usual pay for such work is precisely the same as stated in the optional lease, and for such work most men prefer to pay half the crop rather then to pay for it in cash and take the chance of having no crop. One year with another, the risk and expense of producing a crop is equal to half its value.
Finally, the burden of proof is on the plaintiff, and all his testimony is fairly met and canceled by the testimony of Lindberg. It is a case wherein the actions of the parties speak louder than words, and fairly show that the cropping was done under the optional lease, and, with all his poverty,. Lindberg financed the deal and took the risk of getting a crop. And the poverty of Lindberg is no legal cause of dispossessing him by an in junctional suit. The complaint does not state a cause of action. Hence, the action should be dismissed.